Citation Nr: 1506742	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-34 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus. 

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for a right knee condition.

4.  Entitlement to service connection for a low back condition.

5.  Entitlement to service connection for left leg sciatica.

6.  Entitlement to service connection for a left shoulder condition.

7.  Entitlement to service connection for a left eye condition.




ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1990, August 2007 to June 2008, and January 2011 to February 2012. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The issues of entitlement to service connection for bilateral knee, left shoulder, low back, left leg, and left eye conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is in receipt of a 10 percent evaluation for service-connected tinnitus.


CONCLUSION OF LAW

There is no legal basis upon which to grant entitlement to an initial evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has requested an increased rating for his service-connected tinnitus disability.  The Veteran's tinnitus is currently rated under 38 C.F.R. § 4.87, DC 6260.  Under DC 6260, only a single 10 percent rating is warranted for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note (2).  This is the maximum schedular rating assignable for tinnitus.

The RO has rated the Veteran's tinnitus as 10 percent disabling, which is the maximum evaluation assignable under 38 C.F.R. § 4.87, DC 6260.  Neither DC 6260, nor any other DC allows the assignment of a schedular evaluation in excess of 10 percent for tinnitus affecting both ears.  The claim for a higher schedular evaluation must be denied as a matter of law.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

In addition, the Veteran has not raised a claim for a higher initial evaluation for tinnitus on an extraschedular basis.  The Board thus concludes that there is no legal basis upon which to grant the Veteran entitlement to an initial evaluation in excess of 10 percent for tinnitus.

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  No useful purpose would be served by scheduling an examination since, regardless of examination findings, there is no basis under law for separate 10 percent ratings for the Veteran's tinnitus disability.


ORDER

Entitlement to an initial disability rating for service-connected tinnitus is denied.


REMAND

Further development is required prior to adjudicating the Veteran's remaining claims.

In September 2009, the Veteran underwent VA contract examinations to determine the etiologies of any diagnosed left eye or left shoulder conditions.  In separate evaluations, the Veteran was diagnosed with visual field loss in the left eye, otherwise normal.  He was also diagnosed with left shoulder impingement syndrome.  Because the examiners did not provide etiology opinions concerning the diagnoses of left shoulder impingement syndrome and visual field loss in the left eye, the respective September 2009 VA opinions are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In November 2013, the Veteran notified the VA that he had been deployed to Afghanistan effective September 14, 2013, and he would be returning from active duty in September or October 2014.  See November 2013 Report of General Information.   It is unclear after a review of the Veteran's claims file whether the Veteran has been released from active duty.

The VA's Office of General Counsel held in VAOPGCPREC 10-2004 (Sept. 21, 2004) that a veteran's reentry on active duty would not provide a basis for denying the veteran's claim without taking the required action.  The General Counsel advised that in cases where a veteran reenters active duty while claims for VA benefits are pending, VA necessarily may defer its action on the claim until such time as the required actions can be taken.  More importantly, the General Counsel concluded that VA generally may not deny a claim solely because the claimant's return to active duty temporarily prevents VA from conducting an examination.  See VAOPGCPREC 10-2004, pages 5-9.

The Veteran was afforded a VA contract examination in September 2009 for his claims seeking service connection for a bilateral knee condition, low back condition, and left leg sciatica.  The examination reports indicate that the Veteran is not currently diagnosed with any of these conditions.  However, it is unknown whether the Veteran has sought medical treatment during his latest active duty deployment for any conditions related to his knees, low back or left leg.  Further, given that it is unclear based on a review of the Veteran's claims file whether he has been released from active duty, or when he will be released, consideration of the Veteran's claims should be deferred in order to obtain all of the Veteran's updated treatment records and provide the Veteran with updated VA examinations and opinions to determine the etiology of any diagnosed knee, lower back, or  left leg conditions.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted to determine whether he is currently still on active duty service.

2.  The AOJ should then clarify through the National Personnel Records Center (NPRC) and any other appropriate sources the dates of the Veteran's most recent period of active duty, including the date that such active duty began and ended.

Thereafter, and only after it has been confirmed that the Veteran is no longer on active duty, the AOJ should obtain service treatment records from his most recent period of active duty, particularly entrance and separation examination reports and reports of clinical evaluations.  Copies of all such available documents must be associated with the Veteran's claims file.  In addition, the RO should make another request to obtain the missing service records from August 2007 to June 2008, and January 2011 to February 2012.  Any unsuccessful attempts to obtain this evidence should be properly documented in the claims file, to include the preparation of a memorandum of unavailability, if warranted.

3.  Contact the Veteran and ask him whether he has received any additional post-service VA or private treatment pertaining to any of the claims on appeal.  Then, undertake appropriate efforts to attempt to obtain any indicated records.  All development efforts should be documented in the claims file.

4.  Then schedule the Veteran for an appropriate VA examination to determine the etiology of his current left shoulder condition.  The claims file and copies of any pertinent records should be provided to the examiner for review in conjunction with the examination. 

After reviewing the file and the remand, the examiner should offer address the following questions: 

(a)  Identify all diagnosed medical conditions related to the Veteran's left shoulder.

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed left shoulder condition had its clinical onset in service, within one year of discharge, or is otherwise causally related to the Veteran's active duty service?

 A complete rationale for all opinions must be provided.  If the examiner concludes that an opinion cannot be answered without resort to mere speculation, a detailed explanation for why this is the case should be provided.

5.  Then schedule the Veteran for an appropriate VA examination to determine the etiology of his current left eye condition.  The claims file and copies of any pertinent records should be provided to the examiner for review in conjunction with the examination. 

After reviewing the file and the remand, the examiner should offer address the following questions: 

(a)  Identify all diagnosed medical conditions related to the Veteran's left eye.

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed left eye condition had its clinical onset in service, within one year of discharge, or is otherwise causally related to the Veteran's active duty service?

A complete rationale for all opinions must be provided.  If the examiner concludes that an opinion cannot be answered without resort to mere speculation, a detailed explanation for why this is the case should be provided.

6.  Following completion of the above, review the claims file and undertake any additional development deemed necessary.  This may include making arrangements for VA medical examinations to determine the etiologies of any diagnosed bilateral knee, low back, or left leg conditions noted in the Veteran's updated service treatment records or within any additional evidence submitted by the Veteran.

7.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


